J-S60038-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RONALD DRAYTON                             :
                                               :
                       Appellant               :   No. 191 MDA 2019

             Appeal from the PCRA Order Entered January 29, 2019
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0004335-2015


BEFORE:      SHOGAN, J., STABILE, J., and PELLEGRINI, J.*

DISSENTING MEMORANDUM BY SHOGAN, J.:                  FILED JANUARY 02, 2020

       My learned colleagues in the Majority present a persuasive analysis in

this matter. However, upon review of the certified record, I conclude that

Appellant has failed to establish that trial counsel was ineffective with regard

to the entry of Appellant’s guilty plea. Hence, I am compelled to respectfully

register my dissent.

       The issue presented to the Court, as rephrased by the majority, is: “Did

counsel’s misadvi[c]e regarding the consequences of [Appellant’s] plea render

the plea involuntary?” Majority Memorandum at 6 (citing Appellant’s Brief at

3).     In granting relief, the Majority states, “the meritorious basis of

[Appellant’s] ineffectiveness claim concerns … the unfulfilled promise that


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S60038-19


[Appellant] would never serve any portion of the state sentence in state

custody or on state parole after the federal prison term had concluded.”

Majority Memorandum at 9 (emphasis in original).          Upon review of the

relevant law and the certified record, I disagree with this conclusion.

      When reviewing the propriety of an order denying PCRA relief, we

consider the record “in the light most favorable to the prevailing party at the

PCRA level.”    Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super.

2015) (quoting Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014)

(en banc)).    This Court is limited to determining whether the evidence of

record supports the conclusions of the PCRA court and whether the ruling is

free of legal error. Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa.

Super. 2012). We grant great deference to the PCRA court’s findings that are

supported in the record and will not disturb them unless they have no support

in the certified record. Commonwealth v. Rigg, 84 A.3d 1080, 1084 (Pa.

Super. 2014).

      Our Supreme Court has long stated that in order to succeed on a claim

of ineffective assistance of counsel, an appellant must demonstrate that (1)

the underlying claim is of arguable merit; (2) counsel’s performance lacked a

reasonable basis; and (3) the ineffectiveness of counsel caused the appellant

prejudice. Commonwealth v. Pierce, 786 A.2d 203, 213 (Pa. 2001). It is

presumed that the petitioner’s counsel was effective, unless the petitioner

proves otherwise. Commonwealth v. Williams, 732 A.2d 1167, 1177 (Pa.


                                     -2-
J-S60038-19


1999). Furthermore, claims of ineffective assistance of counsel are not self-

proving. Commonwealth v. Wharton, 811 A.2d 978, 986 (Pa. 2002).

      It is clear that a criminal defendant’s right to effective counsel extends

to the plea process, as well as during trial. Commonwealth v. Allen, 833

A.2d 800, 802 (Pa. Super. 2003) (citing Commonwealth v. Hickman, 799

A.2d 136, 141 (Pa. Super. 2002)). However:

      allegations of ineffectiveness in connection with the entry of a
      guilty plea will serve as a basis for relief only if the ineffectiveness
      caused the defendant to enter an involuntary or unknowing plea.
      Where the defendant enters his plea on the advice of counsel, “the
      voluntariness of the plea depends on whether counsel’s advice
      ‘was within the range of competence demanded of attorneys in
      criminal cases.’”

Id. (quoting Hickman). Our law does not require that a defendant be totally

pleased with the outcome of his decision to plead guilty, only that his decision

be voluntary, knowing, and intelligent.      Commonwealth v. Baldwin, 760

A.2d 883, 885 (Pa. Super. 2000).

      In Commonwealth v. McCauley, 797 A.2d 920 (Pa. Super. 2001), we

explained that

            [o]nce a defendant has entered a plea of guilty, it is
            presumed that he was aware of what he was doing,
            and the burden of proving involuntariness is upon
            him.      Therefore, where the record clearly
            demonstrates that a guilty plea colloquy was
            conducted, during which it became evident that the
            defendant understood the nature of the charges
            against him, the voluntariness of the plea is
            established. A defendant is bound by the statements
            he makes during his plea colloquy, and may not assert
            grounds for withdrawing the plea that contradict
            statements made when he pled.

                                       -3-
J-S60038-19


     Commonwealth v. Stork, 737 A.2d 789, 790-791 (Pa. Super.
     1999), appeal denied, 564 Pa. 709, 764 A.2d 1068 (2000)
     (citations and quotations omitted).    Determining whether a
     defendant understood the connotations of his plea and its
     consequences requires an examination of the totality of the
     circumstances surrounding the plea. [Commonwealth v. Yager,
     685 A.2d 1000 (Pa. Super. 1996)].

           In order to determine the voluntariness of the plea
           and whether the defendant acted knowingly and
           intelligently, the trial court must, at a minimum,
           inquire into the following six areas:

                 (1) Does the defendant understand the
                 nature of the charges to which he is
                 pleading guilty?

                 (2) Is there a factual basis for the plea?

                 (3) Does the defendant understand that
                 he has a right to trial by jury?

                 (4) Does the defendant understand that
                 he is presumed innocent until he is found
                 guilty?

                 (5) Is the defendant aware of the
                 permissible ranges of sentences and/or
                 fines for the offenses charged?

                 (6) Is the defendant aware that the judge
                 is not bound by the terms of any plea
                 agreement tendered unless the judge
                 accepts such agreement?

     Commonwealth v. Young, 695 A.2d 414, 417 (Pa. Super.
     1997).

McCauley, 797 A.2d at 922.

     This Court has long stated that “even if there is an omission or defect in

the guilty plea colloquy, the guilty plea will not be deemed invalid if the


                                    -4-
J-S60038-19


circumstances surrounding the entry of the plea reveal that the defendant fully

understood the nature and consequences of his ... plea and that he ...

knowingly and voluntarily decided to plead guilty.”        Commonwealth v.

Blackwell,      647   A.2d   915,   921-922     (Pa.   Super.    1994)    (citing

Commonwealth v. Fluharty, 632 A.2d 312 (Pa. Super. 1993)). A defendant

may knowingly and voluntarily plead guilty as a matter of strategy or

expedience even though he or she is unable or unwilling to admit guilt

regarding the crime(s) charged. Id. at 922. Thus, the court’s inquiry should

focus on whether the appellant understood what he was doing by specifically

looking at the plea colloquy to determine whether he did or did not understand

the plea. Id.

      The PCRA court addressed Appellant’s claim of ineffective assistance of

counsel with the following cogent analysis in its opinion filed pursuant to

Pa.R.A.P. 1925(a):

             A thorough review of the record in the instant matter
      supports the [PCRA c]ourt’s conclusion that [Appellant] failed to
      show that counsel’s stewardship resulted in an unknowing,
      involuntary or unintelligent plea. [Appellant] was extensively
      questioned at the May 5, 2017 guilty plea hearing to ensure the
      soundness of his decision. Further, the validity of his responses,
      as well as his review and comprehension of the signed written
      guilty plea colloquy, was confirmed at the January 29, 2019 PCRA
      hearing.

             [Appellant] claims that based on counsel’s advice, he agreed
      to plead guilty and to request that his state sentence run
      concurrently to his federal sentence, so that he could serve the
      entirety of the state sentence in the federal facility. As the record
      clearly shows, however, prior to the [c]ourt’s acceptance of
      [Appellant’s] guilty plea, [Appellant] was fully informed that the

                                      -5-
J-S60038-19


      [c]ourt was not bound by any agreements reached by the parties
      regarding sentencing, but could instead impose any sentence it
      saw fit, and that the [c]ourt could not guarantee that [Appellant]
      would serve his state sentence entirely in a federal facility. N.T.
      5/5/17, at 6-8; N.T. 1/29/19 at 13-14. Guilty Plea Agreement and
      Colloquy of Defendant signed 5/5/17 at 2-3. Thus [Appellant] was
      clearly informed that whatever assumptions he and counsel had
      made regarding the sentence did not bind the [c]ourt, and would
      not necessarily come to pass. After being so informed and
      acknowledging receipt of that information, [Appellant]
      nevertheless chose to go forward with the plea process. As such,
      he cannot now claim that his counsel’s stewardship led to his entry
      into a guilty plea that was not knowing, voluntary and intelligent.

PCRA Court Opinion, 5/24/19, at 4-5. I agree.

      My review of the record belies Appellant’s assertion that he was induced

by ineffective defense counsel to enter his plea involuntarily. The following

portion of the oral guilty plea colloquy informs my conclusion:

      [THE COURT]: Has anyone promised you anything to plead guilty
      other than your plea agreement?

      [APPELLANT]: Yes.

      [THE COURT]: Okay. What other promises were made to you
      other than your plea agreement? Is somebody promising you
      something to get [you to] plead guilty today, or are you pleading
      of your own free will?

      [APPELLANT]: Well, I was promised a certain sentence with
      respect to my plea, yes.

      [THE COURT]: Okay.

            THE COURT: What is the sentence --




                                     -6-
J-S60038-19


              [ASSISTANT ATTORNEY GENERAL]: Judge, he may
              be referencing Subparagraph 4[B][1] of the guilty plea
              agreement in which the Commonwealth has agreed
              not to oppose [Appellant’s] request to serve any
              sentence imposed by this [c]ourt concurrently with
              the sentence he’s currently serving in Federal Court.

              THE COURT: Okay. Is that what you’re referring to,
              a concurrent sentence?

              [APPELLANT]: Yes. For the most part, yes.

              THE COURT: Okay. You said for the most part. Are
              there any other promises that were made to get you
              to plead guilty today?

              [APPELLANT]: Aside from the concurrent sentence,
              the fact that I wouldn’t serve any time in a state
              penitentiary.

              THE COURT: I’m not sure that – is that agreed to?

              [ASSISTANT ATTORNEY GENERAL]:            Not by the
              Commonwealth, Your Honor.

N.T., 5/5/17, at 6-8 (emphasis added). This exchange between Appellant,

the trial court, and the assistant attorney general establishes that Appellant



____________________________________________


1 The written guilty plea agreement and colloquy contains the following term
and condition at Subparagraph 4(B):

       B. The Commonwealth will not oppose [Appellant’s] request to
       the sentencing court that any term of incarceration be served
       concurrently with the sentence of incarceration imposed upon
       [Appellant] by the United States District Court for the Middle
       District of Pennsylvania in the case of United States of America v.
       Ronald Drayton, 3:14-CR-00305-EMK-4.

Guilty Plea Agreement and Colloquy, 5/5/17, at 2, ¶4(B) (emphasis in
original).

                                           -7-
J-S60038-19


was informed the Commonwealth was not agreeing with Appellant’s

suggestion that he would not serve any time in a state prison. Accordingly, I

conclude that, prior to entry of his plea, Appellant was aware that there was

no promise that he would not serve a portion of his sentence in state prison.

      Moreover, the written guilty plea colloquy contains the following

acknowledgement, which further restrains Appellant’s argument that he

entered his guilty plea in anticipation of any particular sentence:

      8. THE SENTENCING COURT IS NOT BOUND BY ANY TERM AS TO
      SENTENCE CONTAINED IN THIS AGREEMENT. I acknowledge that
      any terms related to a sentence set forth in paragraph 4 above
      are not binding on the [c]ourt and I have not been guaranteed a
      specific sentence in exchange for this plea. The [c]ourt retains
      the power to decide my sentence.

Guilty Plea Agreement and Colloquy, 5/5/17, at 3, ¶8 (capitalization in

original).

      Hence, the certified record reflects Appellant was informed at the guilty

plea hearing that the Commonwealth was not in agreement with Appellant’s

belief that he would only serve his sentence in federal prison. In addition, the

signed written colloquy acknowledges that Appellant was not guaranteed a

specific sentence in exchange for his guilty plea. Consequently, there is no

support for the assertion that Appellant’s guilty plea was based upon trial

counsel’s promise of a particular sentence being served in a particular prison.

Therefore, I conclude that there is no merit to the underlying claim that trial

counsel was ineffective in advising Appellant to enter the guilty plea. The law

does not require that Appellant be completely satisfied with the outcome of

                                     -8-
J-S60038-19


his decision to plead guilty. Baldwin, 760 A.2d at 885. The law only requires

that a plea be voluntary, knowing, and intelligent. Id.

      In conclusion, after examining the totality of circumstances surrounding

the entry of the plea, I am satisfied that Appellant had a full understanding of

the nature and consequences of his plea and that he knowingly and voluntarily

decided to enter the plea. Accordingly, it is my determination that his claim

of defense counsel ineffective assistance in this regard lacks merit, and I would

affirm the decision of the PCRA court.




                                      -9-